DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on August 31, 2022 was received. Claims 19, 23 and 27-32 were amended, claim 20 was cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued May 20, 2022.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Handley et al. (US 3,180,312) on claims 19, 21 and 26-30 are withdrawn because Applicant amended independent claim 19 to include subject matter from cancelled claim 20.  

Claim Rejections - 35 USC § 103
Claims 19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Handley et al. in view of Warren (US 5,645,217, hereinafter referred to as Warren).
Regarding claim 19: Handley et al. discloses an apparatus for coating an epoxy resin formed of a resin and catalyst which includes a resin receptacle (176) and a number of resin component lines (126, 128) which are resin transfer conduits, an electrical resistance coil (177) heater for heating the resin within its receptacle (176), a positive displacement resin pump (182) for establishing a fluid flow of the resin through its conduits, a catalyst receptacle (192) connected to a number of conduits (202, 206, 210) and a set of positive displacement catalyst pumps (194, 196, 198) for establishing a fluid flow of the catalyst through its conduits (202, 206, 210), and three lances (62, 64, 66) which are spray heads that receive the flow of resin and catalyst through resin bores (130, 132) and a catalyst bore (136) and mix them in a mixing chamber (134) within the lances (62, 64, 66), and then force the mix out through an applicator head (112) at an elevated pressure generated by the pumps (182, 194, 196, 198) (col. 6 lines 4+, col. 7 lines 1+, col. 8 lines 1-5, figures 7-11).
Handley et al. fails to explicitly disclose a heater which heats the catalyst within its receptacle (192). However, Warren discloses a similar two-part compound spraying system which includes electric heater belts (51, 52) for both component containers (70, 71) (col. 3 lines 54-62, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a heater for both parts in Handley et al. as taught by Warren because Warren teaches that this allows the operator to precisely control the viscosity of both components such that their volumetric ratio at the spray tip is correct (col. 3 lines 54-62).
Regarding claim 21: Handley et al. discloses that the heater for the resin receptacle (176) is an electrical resistance coil (col. 7 lines 45-48, figure 7).
Regarding claim 22: Handley et al. and Warren teach that the heaters are electrical resistance coils or belts, which are electrical heating coils (Handley et al. col. 7 lines 45-48, figure 7, Warren col. 3 lines 54-62). 
Regarding claims 23-25: Handley et al. and Warren fail to explicitly disclose the claimed temperature ranges or the fact that the catalyst is preheated to a temperature below the evaporation temperature of its chemical constituents. However, both Handley et al. and Warren disclose that the particular temperature each fluid is heated to is crucial in determining its flow viscosity, which is important when mixing two components where each material needs to be heated to its own specific temperature to ensure matching viscosity, such that the heating temperature of each material is a result effective variable (Handley et al. col. 1 lines 16-35, col. 6 lines 54-56, Warren col. 3 lines 54-62). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the temperatures of the resin and catalyst of Handley et al. such that the resin and catalyst are heated to a temperature between 150-160F and the catalyst is heated to a temperature below the evaporation temperature of its chemical constituents, because Handley et al. and Warren teach that the heating temperature for each different material in a two part mixing and spraying system is a result effective variable, and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 
Regarding claim 26: Handley et al. discloses strip heaters (138) provided to heat the resin and catalyst while they are in their transfer conduits (col. 6 lines 45+, col. 7 lines 1-4, col. 10 lines 65+, col. 11 lines 1-7, figure 7). 
Regarding claims 27-30: Handley et al. discloses that the flow of resin and catalyst is generated by the respective resin pump (182) and catalyst pumps (194, 196, 198) such that the fluids are drawn and pushed by the pumps (col. 7 lines 45+, col. 8 lines 1-5, figure 7). 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Handley et al. and Warren as applied to claims 19 and 21-30 above, and further in view of Kosmyna et al. (US 2004/0056045).
Regarding claims 31-32: Handley et al. fails to explicitly disclose that the displacement pumps operate by increasing the pressure in the resin and catalyst receptacles. However, Kosmyna et al. discloses a similar two component spray system which uses a fitting (37) supplying pressurized gas as a pump which works to pressurize the component containers (32-1,32-2,32-1’,32-2’) in order to establish a flow of both fluids (pars. 11, 71-72, figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar type of pressurization pumping system to that of Kosmyna et al. in place of the pumps of Handley et al. because Kosmyna et al. suggests that this is a more cost efficient yet equivalent system for establishing a flow of a two part system (par. 2) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEPE 2144.06-07). 

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Handley et al. does not teach a heated catalyst or a spray head that mixes the resin with the catalyst, and Warren teaches that the mixing assembly is too far upstream.
In response:
Regarding the Handley et al. reference, the Examiner agrees that it does not teach a heater for heating the catalyst within its receptacle, as indicated in the previous communication. However, as will be addressed below, the combination of Handley et al. and Warren does teach this limitation. Handley et al. also does explicitly teach that the lances (62, 64, 66) which correspond to the claimed spray head include within the lance housing (110) a mixing chamber (134) (col. 6 lines 35-44), so Applicant’s argument that Handley et al. fails to teach this feature is clearly incorrect.
Regarding the Warren reference, Applicant has made no arguments regarding its specific teaching of a heater for heating the catalyst container, rather only making arguments regarding the location of its mixing. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case the combination of Handley et al. and Warren quite clearly teaches all of the limitations cited in the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
11/22/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717